Case 2:19-cv-04008-JS-ARL Document 13 Filed 10/12/19 Page 1 of 3 PageID #: 36




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 JOHN DIPIERDOMENICO and ANDREA                                Judge Joanna Seybert
 DIPIERDOMENICO, Plaintiffs                                    Magistrate Judge Gary R. Brown

 v.                                                            Case No. 2:19-CV-4008-JS-GRB

 UNITED STATES of AMERICA




 JOHN DIPIERDOMENICO and ANDREA
 DIPIERDOMENICO, Plaintiffs                                    Case No. 2:19-CV-854-JS-GRB

 v.

 UNITED STATES of AMERICA



                        NOTICE OF SUBSTITUTION OF COUNSEL

       Take notice that Andrew De Mello, attorney for the United States in the above-captioned

actions, substitutes Jordan A. Konig as counsel of record. Jordan Konig’s contact information is

as follows:

       Jordan A. Konig
       Trial Attorney, Tax Division
       U.S. Department of Justice
       Post Office Box 55, Ben Franklin Station
       Washington, D.C. 20044
       Telephone: (202) 305-7917
       Email: Jordan.A.Konig@usdoj.gov

       Jordan A. Konig is admitted to practice in this court, and consents to appear in this case

as counsel for the United States of America.

                                               Counsel for the Plaintiff United States of America,
Case 2:19-cv-04008-JS-ARL Document 13 Filed 10/12/19 Page 2 of 3 PageID #: 37




                                         RICHARD ZUCKERMAN
                                         Principal Deputy Assistant Attorney General
                                         U.S. Department of Justice, Tax Division


                                         /s/Andrew A. De Mello
                                         ANDREW A. DE MELLO
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         Post Office Box 55
                                         Washington, D.C. 20044
                                         Telephone: (202) 307-1372
                                         Fax: (202) 514-52

                                         I consent to the above substitution.


                                         RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General
                                         Tax Division, U.S. Dept. of Justice

                                         /s/ Jordan A. Konig (signed with consent)

                                         Counsel for Plaintiff United States
Case 2:19-cv-04008-JS-ARL Document 13 Filed 10/12/19 Page 3 of 3 PageID #: 38




Certificate of Service

I certify that I filed the foregoing on October 12, 2019, with the Clerk of the Court using the
CM/ECF system, which sent notice of the filing to all registered participants.

/s/Andrew A. De Mello




                                                 3
